Citation Nr: 1443008	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-31 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a recurrent right shoulder disorder to include injury residuals.  

2.  Entitlement to service connection for a recurrent pulmonary disorder to include latent tuberculosis and a positive purified protein derivative (PPD) test.  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 2001 to August 2004.  The Veteran was awarded imminent danger area pay for operations in Kuwait and Iraq.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Newark, New Jersey, Regional Office (RO) which, in pertinent part, denied service connection for both a right shoulder disorder and a tuberculosis infection.  In July 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal as entitlement to service connection for a recurrent right shoulder disorder to include injury residuals and a recurrent pulmonary disorder to include latent tuberculosis and a positive PPD test in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran advances that service connection for both a recurrent right shoulder disorder and a recurrent pulmonary disorder is warranted as the claimed disabilities were initially manifested during active service.  He contends that he sustained recurrent right shoulder injury residuals when he fell in a tank hatch while in Iraq.  The Veteran asserts further that a recurrent pulmonary disorder was initially manifested during active service as a positive PPD test and is currently productive of chronic wheezing and snoring.  

The Veteran's service treatment records do not refer to a right shoulder disorder or injury.  A March 2010 VA treatment record conveys that the Veteran complained of right shoulder pain since "falling in a gun hatch" during active service.  An assessment of right shoulder arthralgia was advanced.  A March 2014 VA treatment record states that the Veteran complained of chronic right shoulder pain of 11 years' duration.  An assessment of right shoulder arthralgia was advanced.  At the July 2014 Board hearing, the Veteran testified that he had sustained a recurrent right shoulder injury when he was riding in an Abrams tank that slid off the road.  He stated that he had slipped off the standing plate inside the tank; tried to catch himself; and "yanked [his] arm up" and "tore [his] shoulder."  The Veteran has not been afforded a VA orthopedic examination which addresses the right shoulder.  

The Veteran's service treatment records reflect that he came into contact with an individual with active tuberculosis; exhibited a positive PPD test; and subsequently completed a required nine months course of preventive treatment.  He was not diagnosed with active tuberculosis.  The report of a May 2010 VA pulmonary tuberculosis and mycobacterial diseases examination states that the Veteran denied experiencing a cough, hemoptysis, or sweats.  He was noted to have "tested positive PPD in the military;" to have "latent [tuberculosis] that is as likely as not related to his military service;" to have "no functional impairment from the condition;" and to not "have active [tuberculosis] now."  A July 2014 written statement from the Veteran's girlfriend reported that the Veteran wheezed, snored and was uncomfortable at night.  At the July 2014 Board hearing, the Veteran testified that he believed that his wheezing and other pulmonary symptoms were manifestations of a recurrent pulmonary disorder associated with his in-service positive PPD test.  The Veteran has not been afforded a VA pulmonary examination which addresses the relationship, if any, between his current pulmonary symptomatology and his in-service positive PPD test and associated latent tuberculosis.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that a VA orthopedic examination and further VA pulmonary evaluation is necessary in resolving the issues raised by the instant appeal.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent right shoulder and pulmonary disorders including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.  

3.  Schedule the Veteran for a VA orthopedic examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his claimed recurrent right shoulder disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent right shoulder disorder is identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right shoulder disorder had its onset during active service; is related to the Veteran's reported in-service right shoulder injury and/or his combat experiences in Iraq; or otherwise originated during active service.  For purposes of the opinion, the examiner should presume as true that reported incident in service during which the Veteran indicated that he was he was riding in an Abrams tank that slid off the road.  He stated that he had slipped off the standing plate inside the tank; tried to catch himself; and yanked his arm up and tore his shoulder.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA pulmonary examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his claimed recurrent pulmonary disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent pulmonary disorder is identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent pulmonary disorder had its onset during active service; is related to the Veteran's in-service positive PPD test and latent tuberculosis; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues of service connection for a recurrent right shoulder disorder to include injury residuals and a recurrent pulmonary disorder to include a positive PPD test and latent tuberculosis.  If the benefits sought on appeal remain denied, the Veteran and his accredited agent should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

